DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 2/8/22.  Claims 1-40 canceled.  Claims 41-60 newly added.  Claims 41-60 are pending and an action on the merits is as follows.

Claim Objections
Claim 60 is  objected to because of the following informalities:  Claim 60 recites the method of claim 59. However, claim 59 recites the system.  The preambles are inconsistent. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 861, 006. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously found and implied in the instant application.  
For instant claims 41-46  of the pending application is obvious in view of claim of US Patent No. 11, 270, 291.
Claims 41-46 of the instant application recites the following:  
A method for controlling data access, comprising: receiving, by a server via a network, an account link request to link a first account associated with a first account holder with a second account associated with a second account holder, the account link request accompanied by a token; identifying, by the server, the first account based on the token; transmitting, by the server via the network, a link approval request to approve the account link request; receiving, by the server via the network, a link approval message generated in response to an indication by the first account holder approving the account link request; and transmitting, by the server via the network, an account link confirmation message, the account link confirmation message confirming approval of the account link request.
wherein the token comprises a key associated with the first account holder.  
wherein identifying the first account based on the token comprises identifying the first account based on the key.  
wherein the token comprise a first identifier associated with the first account holder.  
the server is in data communication with a database storing information for a plurality of accounts, and 3U.S. PATENT APPLICATION No. 17/589,803 PRELIMINARY AMENDMENT the plurality of accounts includes at least the first account and the second account.  
for the first account, the database storing information comprising a first account identifier and first
	Whereas in claim 11 of the 11, 270, 291 patent  the applicant claims the following:
 A method for controlling data access performed by a server in data communication with a database storing information for a plurality of accounts comprising, for a first account associated with a first account holder, a first account identifier, first account data, and, for a second account associated with a second account holder, a second account identifier, the method comprising: receiving, via a network, an account link request to link the first account with the second account, the account link request accompanied by a token comprising a key associated with the first account holder; identifying the first account based on the key; transmitting, via the network, a link approval request to approve the account link request; receiving, via the network, a link approval message generated in response to an indication by the first account holder approving the account link request; and transmitting, via the network, an account link confirmation message, the account link confirmation message confirming approval of the account link request and providing instructions for access to the first account data.
The instant claims obviously encompass the claimed invention of the patented application and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 41-60 of the application in light of the specification, the examiner finds that claims 41-60 merely recite and obvious variant of the invention already allowed in claims 1-20 of US Patent No. 11,270, 291.
The correspondence of claims is as follows:
Claims 41-46 of the instant application corresponds to claims  1, 11,  14 of US Patent No. 11, 270, 291.
Claim 47 of the instant application corresponds to claim 2 of US Patent No. 11, 270, 291.
Claim 48 of the instant application corresponds to claims 13 and 18  of US Patent No. 11, 270, 291.
Claim 49 of the instant application corresponds to claims 13 and 18 of US Patent No. 11, 270, 291.
Claim 50 of the instant application corresponds to claim 2 of US Patent No. 11, 270, 291.
Claim 51 of the instant application corresponds to claim 2 of US Patent No. 11, 270, 291.
Claims 52-53 of the instant application corresponds to claim 1 of US Patent No. 11, 270, 291.
Claim 54 of the instant application corresponds to claim 4 of US Patent No. 11, 270, 291.
Claim 55 of the instant application corresponds to claim 5 of US Patent No. 11, 270, 291. 
Claim 56 of the instant application corresponds to claim 6 of US Patent No. 11, 270, 291.
Claim 57 , 58 and 60   of the instant application corresponds to claim 14 of US Patent No. 11, 270, 291.
Claim 59 of the instant application corresponds to claim 20 of US Patent No. 11, 270, 291.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-46, 52 and 53 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bailey et al. US Publication 2008/0134295.


Re Claim 41, Bailey discloses a method for controlling data access, comprising: receiving, by a server via a network, an account link request to link a first account associated with a first account holder with a second account associated with a second account holder (P2, P17, P33, linking interface is exposed via an authentication service through which a user may specify a plurality of accounts which are to be linked; P45  The accounts may even be associated with different users. For instance a family, group of co-workers, or group of friends may choose to link their individual accounts using the described linking techniques ), the account link request accompanied by a token; identifying, by the server, the first account based on the token (P52-53; Fig. 6) ; 
transmitting, by the server via the network, a link approval request to approve the account link request; receiving, by the server via the network, a link approval message generated in response to an indication by the first account holder approving the account link request; and transmitting, by the server via the network, an account link confirmation message, the account link confirmation message confirming approval of the account link request (P41 to link accounts, a client 102 may access the Link API and designate accounts 112(r) to link, such as by providing account identifiers, account credentials, (user name and password), and so forth for each account to be linked. In response, the Link API may cause account link data 116 data to be formed and/or stored to form a link between the specified accounts 112(r). ).
Re Claim 42, Bailey discloses the method of claim 41, wherein the token comprises a key associated with the first account holder (P7, P18, P45-P47 token) may also include data to reference the linked accounts, such as the unique link identifier)  .  
Re Claim 43, Bailey discloses the method of claim 42, wherein identifying the first account based on the token comprises identifying the first account based on the key (P45-47).  
Re Claim 44, Bailey discloses the method of claim 41, wherein the token comprise a first identifier associated with the first account holder (P45-47).  
Re Claim 45, Bailey discloses the method of claim 41, wherein: the server is in data communication with a database storing information for a plurality of accounts, and 3U.S. PATENT APPLICATION No. 17/589,803 PRELIMINARY AMENDMENT the plurality of accounts includes at least the first account and the second account (P46).  
Re Claim 46, Bailey discloses the method of claim 45, wherein: for the first account, the database storing information comprising a first account identifier and first account data, and for the second account, a second account identifier (P46-47).
Re Claim 52, Bailey discloses a server, comprising: a processor; and a memory, wherein the processor is configured to: 4U.S. PATENT APPLICATION No. 17/589,803 PRELIMINARY AMENDMENT receive, via a network, an account link request and a token, wherein the account link request is to link a first account associated with a first account holder with a second account associated with a second account holder (P2, P17, P33, linking interface is exposed via an authentication service through which a user may specify a plurality of accounts which are to be linked; P45  The accounts may even be associated with different users. For instance a family, group of co-workers, or group of friends may choose to link their individual accounts using the described linking techniques) , identify the first account based on the token(P52-53; Fig. 6) , transmit, via the network, a link approval request to approve the account link request, receive, via the network, a link approval message generated in response to an indication by the first account holder approving the account link request, and transmit, via the network, an account link confirmation message, the account link confirmation message confirming approval of the account link request (P41 to link accounts, a client 102 may access the Link API and designate accounts 112(r) to link, such as by providing account identifiers, account credentials, (user name and password), and so forth for each account to be linked. In response, the Link API may cause account link data 116 data to be formed and/or stored to form a link between the specified accounts 112(r)).  
Re Claim 53, Bailey discloses the server of claim 52, wherein: the processor is in data communication with a database, and the database stores information for a plurality of accounts, the information including: for the first account associated with the first account holder, a first account identifier and first account data, and, for the second account associated with a second account holder, a second account identifier (P46).  

Conclusion
The following reference is cited but not relied upon:  
Mars et la. Discloses systems, methods and devices for first party identification and more particularly to systems, methods and devices for a universal ID
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887